b UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 3 1 , 201 5 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53894 TROPICANA LAS VEGAS HOTEL AND CASINO,INC. (Exact name of registrant as specified in its charter) Delaware 27-0455607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3801 Las Vegas Boulevard South Las Vegas, Nevada 89109 (Address of principal executive offices and zip code) (702)739- (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-acceleratedfiler☒ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of April 30, 2015, there were 4,668,151 shares outstanding of the registrant’s ClassA Common Stock, $0.01 par value and no shares outstanding of the registrant’s ClassB Common Stock, $0.01 par value. The issued and outstanding equity securities of the registrant are not publicly traded. TROPICANA LAS VEGAS HOTEL AND CASINO, INC. FORM 10-Q INDEX PART I FINANCIAL INFORMATION Item1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March31, 2015 (Unaudited) and December31, 2014 1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the threemonths ended March31, 2015 and 2014 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three monthsended March31, 2015 and 2014 (Unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 22 PART II OTHER INFORMATION Item1. Legal Proceedings 22 Item1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 23 Item4. Mine Safety Disclosures 23 Item5. Other Information 23 Item6. Exhibits 24 Signatures 27 PART I. FINANCIAL INFORMATION Item 1. Financial Statements TROPICANA LAS VEGAS HOTEL AND CASINO,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share data) March 3 1 , 2 01 5 December 31 , ( U naudited) 4 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Receivables, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets, net T OTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY C URRENT LIABILITIES: Current portion of long-term debt $ $ Financing insurance payable Accounts payable Construction payable 5 Accrued payroll and related Accrued gaming and related Other accrued expenses and current liabilities Total current liabilities Long-term debt, less current portion Accrued management fees Other long-term liabilities T OTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 7 ) S TOCKHOLDERS’ EQUITY: Class A convertible participating preferred stock, $0.01 par value, 750,000 shares authorized, issued and outstanding 8 8 Class A series 2 convertible participating preferred stock, $0.01 par value, 545,702 shares authorized, 545,585 shares issued and outstanding 5 5 Class A series 3 convertible participating preferred stock, $0.01 par value, 350,000 shares authorized, issued and outstanding 3 3 Class A series 4 convertible participating preferred stock, $0.01 par value, 416,500 shares authorized, issued and outstanding 4 4 Class A common stock, $0.01 par value, 16,500,000 shares authorized, 4,668,151 and 4,668,151 shares issued and outstanding, respectively 47 47 Class B common stock, $0.01 par value, 16,500,000 shares authorized, no shares issued or outstanding — — Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity T OTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TROPICANA LAS VEGAS HOTEL AND CASINO,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (amounts in thousands, except per share data) ( U naudited) Three Months Ended March 31, 5 4 R EVENUES : Casino $ $ Room Food and beverage Other Gross revenues Less: promotional allowances ) ) Net revenues OPERATING EXPENSES : Casino Room Food and beverage Other Selling, general and administrative Maintenance and utilities Depreciation and amortization Loss on assets disposals 25 1 Total operating expenses O PERATING LOSS ) ) O THER (EXPENSES) INCOME: Interest income — 1 Interest expense ) ) Total other (expense) income ) ) N ET LOSS ) ) Other comprehensive income (loss) — — COMPREHENSIVE LOSS $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TROPICANA LAS VEGAS HOTEL AND CASINO,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Three Months Ended March 3 1 , 5 4 C ASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Share-based compensation 1 2 Amortization of debt issuance costs Loss on disposition of assets 25 1 Changes in operating assets and liabilities: Restricted cash ) Receivables, net (5 ) ) Inventories, prepaid expenses and other current assets Other assets ) (7 ) Accounts payable, accrued expenses and other liabilities ) Accrued management fees Net cash provided by operating activities C ASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Change in construction payable ) ) Proceeds from sale of property and equipment — 18 Net cash used in investing activities ) ) C ASH FLOWS FROM FINANCING ACTIVITES: Borrowings under loan agreement — Payments under loan agreement ) — Payments under financing insurance payable ) — Principal payments on capital leases ) ) Debt issuance costs ) — Net cash used in financing activities ) ) Net increase ( decrease ) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ S UPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Property and equipment financed by debt 58 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 1. Organization and Nature of Business Tropicana Las Vegas Hotel and Casino,Inc., (“Tropicana Las Vegas”) is a Delaware corporation formed in June2009 that acts largely as a holding company and, through its wholly owned subsidiaries owns the Tropicana Las Vegas casino resort. Tropicana Las Vegas offers casino gaming, hotel accommodations, dining, entertainment, retail shopping and other resort amenities. Tropicana Las Vegas is conveniently located on 35 acres at the corner of Tropicana Avenue and Las Vegas Boulevard on the Las Vegas Strip. Our property currently offers 1,467 remodeled hotel rooms and suites, a 50,000 square foot casino floor, three restaurants, two casual dining venues, two entertainment venues, beach club and special event venue, and approximately 100,000 square feet of flexible convention and meeting space. We also offer a state of the art spa and fitness facility, race and sports book, and retail space, all leased to various third parties. As a casino-based company, our operating results are highly dependent on a number of factors including the state of the United States economy, the amount of discretionary consumer and corporate spending in Las Vegas, and the level of competition in the Las Vegas casino/hotel market. We have been operating at a loss since we commenced operations on July1, 2009 and generated negative cash flows prior to 2014. Our primary sources of liquidity have been comprised of a revolving line of credit and four rights offerings totaling $200 million. We believe that our existing cash balance, cash flows from operations and revolving line of credit will be more than adequate to meet our financial, operating and debt obligations over the next twelve months. However, we will continue to closely monitor and manage our cash position given the current economic environment. If our sources of capital are inadequate to fund our long-term liquidity requirements including our need to service our existing debt obligations as they come due, we will attempt to procure additional debt or equity financing to fund our operations, capital expenditures and debt service requirements. We can provide no assurance that our business will generate sufficient cash flow from operations or that future borrowings will be available in amounts sufficient to enable us to pay our indebtedness or to fund our other liquidity needs including capital improvements. References herein to “we,” “us,” “our,” “management” or “Company” refer to Tropicana Las Vegas Hotel and Casino,Inc. and/or its consolidated subsidiaries, unless the context specifically requires otherwise. 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements were prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnote disclosures required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation of the results for the interim periods were included. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the entire year. The condensed consolidated balance sheet as of December 31, 2014 was derived from our audited consolidated financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes included in our Annual Report on Form10-K for the year ended December31, 2014. Use of Estimates The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates used by the Company include estimated useful lives for depreciable and amortizable assets, certain accrued liabilities and the estimated allowances for receivables, customer loyalty program liability, and self-insurance reserves. Actual results may differ from those estimates. 4 Fair Value Measurement The fair values of cash and cash equivalents, restricted cash, accounts receivable and accounts payable approximate carrying values due to the short maturity of these items. It was not practicable to determine the fair market value of the revolving credit facility due to the lack of comparable credit facilities and the involvement of our majority shareholder in negotiating the terms and conditions directly with the lender. It is unlikely the Company could obtain similar financing on the same terms with another lender without the involvement and resources of our majority shareholder given our financial condition and history of operating losses. The fair value of other long-term obligations approximates carrying value. Fair value is defined in the authoritative guidance as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The guidance also establishes a framework for measuring fair value and expands disclosures about fair value measurements. The fair value framework requires the categorization of assets and liabilities into three levels based upon assumptions (inputs) used to price the assets and liabilities. Level 1 provides the most reliable measure of fair value, whereas, Level 3 generally requires significant management judgment. The three levels are defined as follows: Level 1: quoted market prices in active markets for identical assets or liabilities; Level 2: observable market-based inputs or unobservable inputs that are corroborated by market data and Level 3: unobservable inputs that are not corroborated by market data. As of March 31, 2015, the Company had no assets or liabilities measured at fair value on a recurring basis. Promotional Allowances The retail value of rooms, food and beverage, and other services provided to customers on a complimentary basis are included in gross revenues with a corresponding offsetting amount included in promotional allowances. The estimated costs of providing these promotional allowances are included in casino operating expenses. The amounts in promotional allowances and the cost of providing such promotional allowances are as follows for the periods indicated ($ in thousands): Three Months Ended March 31, Retail Value of Promotional Allowances Room $ $ Food and beverage Other 57 43 Total $ $ Cost of Promotional Allowances Room $ $ Food and beverage Other 88 Total $ $ 3. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board ("FASB") issued accounting guidance, "Revenue from Contracts with Customers." The core principle of the new standard is for companies to recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration (that is, payment) to which the company expects to be entitled in exchange for those goods or services. The new standard also will result in enhanced disclosures about revenue, provide guidance for transactions that were not previously addressed comprehensively (for example, service revenue and contract modifications) and clarify guidance for multiple-element arrangements. This standard is effective for fiscal years and interim periods within those years beginning after December 15, 2016, with early adoption prohibited. Accordingly, we will adopt this standard in the first quarter of fiscal year 2017. The Company is currently evaluating the impact this guidance will have on the condensed consolidated financial statements. 5 In August 2014, FASB issued accounting guidance, "Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern." The core principle of the new standard requires management to evaluate whether there are conditions and events that raise substantial doubt about an entity’s ability to continue as a going concern within one year after the financial statements are issued (or available to be issued when applicable) and if so, disclose that fact. Management will be required to evaluate and disclose whether its plans alleviate that doubt. The assessment will be similar to the one auditors historically have performed under auditing standards. This standard is effective for fiscal years and interim periods within those years beginning after December 15, 2016. Accordingly, we anticipate adopting this standard in the first quarter of fiscal year 2017, even though early adoption is permitted. The Company does not expect this guidance to have a material impact on the condensed consolidated financial statements. In April 2015, the FASB issued final accounting guidance, “Simplifying the Presentation of Debt Issuance Costs”. This guidance was issued to simplify the presentation of debt issuance costs by requiring debt issuance costs related to a recognized debt liability to be presented in the balance sheet as a deduction from the corresponding debt liability, rather than as an asset. Guidance on the recognition and measurement of debt issuance costs is not affected. The guidance is effective for fiscal years and interim periods within those years beginning after December 15, 2015, with early adoption permitted but requiring the new guidance to be applied retrospectively for all prior periods presented in the financial statements. Accordingly, we will adopt this standard in the first quarter of fiscal year 2016. The Company is currently evaluating the impact this guidance will have on the condensed consolidated financial statements. With the exception of the new accounting standards discussed above, there have been no other recent accounting pronouncements or changes in accounting pronouncements during 2015 or 2014 that have had or are expected to have a material impact on the Company’s financial position or results of operations. A variety of proposed or otherwise potential accounting standards are currently under consideration by standard-setting organizations and certain regulatory agencies. Because of the tentative and preliminary nature of such proposed standards, we have not yet determined the effect, if any, that the implementation of such proposed standards would have on our financial statements. 4 . Property and Equipment Property and equipment consists of the following for the periods indicated ($ in thousands): March 31, (Unaudited) December 31, Land and improvements $ $ Building and improvements Furniture, fixtures and equipment Capital leases Construction in progress Less: accumulated depreciation and amortization ) ) Property and equipment, net $ $ 6 5 . D ebt Long-term debt consists of the following for the periods indicated ($ in thousands): March 31, (Unaudited) December 31, Revolver A, $50 million limit $ $ Revolver B, $5 million limit Revolver C, $10 million limit Other long-term debt Less current portion ) ) Total long-term debt, net $ $ Loan Agreement Effective December 21, 2012, we amended and restated our $65.0million loan agreement (the “Amended and Restated Loan”). The Amended and Restated Loan is comprised of a $50.0million revolving credit facility (the “Revolver A”), a $5.0million revolving credit facility (the “Revolver B”), and a $10.0million revolving credit facility (the “Revolver C”). The Revolver A bears interest at 4% per annum, Revolver B bears interest at 5% per annum and Revolver C bears interest at 6% per annum. The fee for any unfunded portion of the Revolver A, Revolver B or Revolver C is 0.50%. Each revolving credit facility has a stated maturity date of April 2, 2018. The Amended and Restated Loan contains customary affirmative, negative and financial covenants. The covenants, among other things, restrict, subject to certain exceptions, our ability to: incur additional indebtedness; create liens on property or assets; make certain investments; engage in mergers or consolidations; sell assets; pay dividends or make distributions; engage in certain transactions with affiliates; enter into sale-leaseback transactions; and pay management fees. In addition, the Amended and Restated Loan requires us to maintain a $2.0 million cash balance and meet certain EBITDA minimums on a quarterly basis for the periods from March 31, 2015 through March 31, 2018 with a standard cure provision if the EBITDA minimums are not met. Substantially all of the assets of Tropicana Las Vegas are pledged as collateral under the Amended and Restated Loan and priority of liens and security interest were granted to our lenders. The lenders have agreed to release their security interest in a one acre (approximately) parcel for future development. Pursuant to the terms of the Amended and Restated Loan and a letter agreement, we were required to maintain an interest reserve account for payments of quarterly interest. Effective December 30, 2014, we executed a letter agreement with lenders that: i) established the required minimum EBITDA financial covenant for each fiscal quarter in2015; ii) required the Company to deposit an additional $1.6 million into the interest reserve account in January 2015; and iii) eliminated the Lender obligation to disburse all amounts in the interest reserve account as of December 31, 2014 if certain conditions were met. As of March 31, 2015, we are in compliance with all of our covenants and expect to remain compliant with our covenants throughout the remainder of 2015. As of March 31, 2015 and December 31, 2014, the interest reserve account had a balance of $2.2 million and $1.2 million, respectively. The following table provides interest incurred on the Amended and Restated Loan for the periods indicated ($ in thousands). Three Months Ended March 31, Interest incurred $ $ 7 Debt issuance costs incurred in connection with the issuance of long-term debt are deferred and amortized to interest expense over the expected terms of the related debt agreements and are included in other assets, net on our condensed consolidated balance sheets. The following table provides amortization incurred in association with the Amended and Restated Loan for the periods indicated ($ in thousands). Three Months Ended March 31, Amortization of debt issuance cost $ $ Other L ong- T erm D ebt We enter into capital leases for marquee signs, cash kiosk stations, slot machines and other equipment. These agreements are capitalized at the present value of the future minimum lease payments at inception and are included in property and equipment. The assets are depreciated on straight line method over their estimated useful lives or over the term of lease. Under the terms, certain lease agreements are non-interest bearing; however, we have imputed interest on certain leases due to materiality. The following table provides principal payments made under the capital leases for the periods indicated ($ in thousands). Three Months Ended March 31, Principal payments under capital leases $ $ Financing Insurance Payable s Effective May 1, 2014, the Company entered into a financing agreement with AFCO Premium Credit LLC to finance the insurance premium related to property insurance coverage in the amount of $0.3 million. This obligation covers an eleven month period with an initial down payment and a finance charge of $4,810 or a 3.196% interest rate. Effective July 1, 2014, the Company entered into a financing agreement with AFCO Premium Credit LLC to finance the insurance premiums related to general liability, workers compensation, umbrella, errors and omissions, and auto insurance coverage in the amount of $0.5 million. This obligation covers an eleven month period with an initial down payment and a finance charge of $7,612 or a 3.196% interest rate. Effective December 1, 2014, the Company entered into a financing agreement with AFCO Premium Credit LLC to finance the insurance premiums related to Directors and Officers liability and crime insurance coverage in the amount of $0.1 million. This obligation covers an eleven month period with an initial down payment and a finance charge of $1,725 or a 3.196% interest rate. These financing agreements have been recorded as a liability in financing insurance payables on the accompanying condensed consolidated balance sheets. 6 . Related Party Transactions Trilliant Gaming Nevada, Inc. Trilliant Gaming NevadaInc. (“Trilliant Gaming”) is the general partner of the Onex Armenco Gaming Entities. The Onex Armenco Gaming Entities, in the aggregate, own, and Trilliant Gaming has voting and investment control over approximately 82.65% of our outstanding voting securities. Each of Mr.Alex Yemenidjian, our Chairman of the Board, Chief Executive Officer and President, Mr.Timothy Duncanson, one of our directors, and Mr.Gerald Schwartz, the chairman and controlling stockholder of Onex Corporation, owns one-third of the outstanding voting securities of Trilliant Gaming, and together Messrs.Yemenidjian, Duncanson and Schwartz own 100% of the outstanding voting securities of Trilliant Gaming. A stockholder agreement between Messrs.Yemenidjian, Duncanson and Schwartz sets forth the rights of each of them with respect to control of Trilliant Gaming and, in turn, our securities owned by the Onex Armenco Gaming Entities. The Onex Armenco Gaming Entities were formed by entities affiliated with Onex Corporation. 8 As a result of Trilliant Gaming’s voting and investment control over our securities held by the Onex Armenco Gaming Entities, Trilliant Gaming may, among other things, exercise a controlling influence over our affairs, the election of directors and the approval of significant corporate transactions, including a merger or the sale of all or substantially all of our assets. Trilliant Gaming may have the ability to prevent any transaction that requires approval of our stockholders regardless of whether or not other stockholders believe that any such transaction is in our best interests and the interests of such other stockholders. Trilliant Gaming’s ability to exercise a controlling influence over our affairs is, to a certain extent, set forth in the Stockholders’ Agreement. Trilliant Gaming also controls the voting of greater than two-thirds of the outstanding shares of our Preferred Stock, giving it the power to amend or waive certain provisions thereof, including the power to waive the anti-dilution protections. Currently, we are a party to a management agreement with Trilliant Management LP, a limited partnership that is controlled by its general partner, Trilliant Gaming (“Trilliant Management”), for the management and operation of the Tropicana Las Vegas, Inc. (See “Management Agreement” below). Armenco Lease On June22, 2009, we entered into the Armenco Lease (“Armenco”) in which we leased the real and non-gaming personal property of our hotel and casino, including the restaurants, lounges, retail shops and other related support facilities, and the operation thereof to Armenco until such time as we were able to obtain all governmental registrations, findings of suitability, licenses, qualifications, permits and approvals pursuant to the gaming laws and regulations of the State of Nevada and Clark County liquor and gaming codes necessary for us to own and operate our gaming facility directly. Effective December1, 2010, we received all approvals necessary for us to own and operate our gaming property directly. We incurred and accrued approximately $1.7 million in management fees related to the Armenco Lease which was terminated on November 30, 2010. These fees have not been paid and will not accrue interest due to certain restrictions under the Amended and Restated Loan. Management Agreement Effective December1, 2010, we received the necessary approvals and licenses for us to own and operate our gaming facility directly and as a result, the Armenco Lease was terminated and the operation of our hotel and casino was thereafter managed by Trilliant Management, pursuant to the terms of the management agreement entered into in May 2010 (the “Management Agreement”). The Management Agreement provides for Trilliant Management to assist us in the management and operation of Tropicana Las Vegas beginning December1, 2010 and terminating on November30, 2020. For each fiscal year or portion thereof during the term of the Management Agreement, we will pay Trilliant Management a fee equal to the sum of 2% of all revenue from the operation of Tropicana Las Vegas (the “Revenue Fee”) and 5% of EBITDA after reduction of the Revenue Fee (each as defined). The following table provides management fees recorded for the periods indicated and is included in selling, general and administrative expenses on the accompanying condensed consolidated statements of operations and comprehensive loss ($ in thousands). Three Months Ended March 31, Management fee expense $ $ For both Armenco and Trilliant Management, the Amended and Restated Loan restricts our payments of management fees until the earlier of a) the date on which the outstanding principal has been repaid in full or b) the date on which EBITDA for the prior 12 month period is equal to or greater than $20.0 million, and upon the condition that no default or event of default is continuing under the Amended and Restated Loan. However, the Amended and Restated Loan does permit the Company to pay a portion of the management fees for reimbursement of tax liabilities actually incurred and paid. In March 2015, we paid Trilliant Management $91,507 for management fees associated with income tax reimbursement for 2014. As of March 31, 2015 and December 31, 2014, we have $9.9 million and $9.4 million, respectively, recorded as accrued management fees due Armenco and Trilliant Management. We have not accrued interest on these management fees since these fees are subject to certain restrictions under the Amended and Restated Loan. 9 7 . Commitments and Contingencies Letters of Credit We maintain two irrevocable standby letters of credit. The first irrevocable standby letter of credit is with the State of Nevada, Division of Insurance which acts as a security deposit providing coverage for workers compensation claims/liabilities since the Company is self-insured. This is reviewed annually by the State of Nevada and can be adjusted based on the Company’s prior workers compensation claims experience. The outstanding balance is currently $274,000 and automatically renews on an annual basis. The second irrevocable standby letter of credit is with Starbucks Coffee Company for $35,000. This is to ensure performance of the Company’s obligations to Starbucks for the term of the ten year licensing agreement which commenced on December 14, 2010. Self - Insurance Reserves We are self-insured up to certain stop-loss amounts for employee health coverage for non-union employees as well as workers compensation and general liability cost. Insurance claims and reserves include accruals of estimated settlements for known claims as provided by a third party. In estimating these accruals, we consider historical loss experience and make judgments about the expected levels of costs per claim. We believe our estimates of future liability are reasonable based upon our methodology; however, changes in health care costs, accident frequency and severity and other factors could materially affect the estimate for these liabilities. We continually monitor changes in claim type and incident and evaluate the insurance accrual making necessary adjustments based on the evaluation of these qualitative data points. The estimated liabilities for unpaid and incurred but not reported claims totaled $0.7 million as of March 31, 2015 and December 31, 2014. Customer Loyalty Program We provide a customer loyalty program (the “Program”) at our casino, which allows customers to redeem points earned from their gaming activity for slot play, food, beverage, rooms or merchandise. Under the Program, customers are able to accumulate points which may be redeemed in the future, subject to certain limitations and the terms of the Program. We accrue a liability for the estimated cost of the outstanding points that we believe will ultimately be redeemed which is calculated based on the total number of points earned, converted to a redemption value based on the average number of points needed to convert to rewards. The offset to this liability is recorded in contra casino revenue. We also have a promotion for new members, Even the Odds Program (“Even the Odds”), which allows first-time customers to be reimbursed for their losses up to $200. Under the current promotion rules, a customer’s actual rated slot loss up to $200 is reimbursed in free slot play with 50% reimbursement on the first day of sign up and the remaining 50% is reimbursed thirty days after their loss up to one year from initial play. We record a liability for the estimated cost of the reimbursements under Even the Odds based on our estimate of redemption. The estimated accrual for the costs of the Program and Even the Odds redemption totaled $0.4 million as of March 31, 2015 and December 31, 2014. Termination of a Property Lease Effective July 29, 2013, the BBCLV, LLC and The One Group (collectively, the “Tenant”) relinquished the operation of the nightclub and beach club to us. We are operating the upscale venues for private events and have renamed the venues Havana Room and Beach Club. Effective May 1, 2014, we reached a settlement agreement with the Tenant whereby: i) we retained their $0.2 million security deposit which was used to offset previous billings to the Tenant; ii) the Tenant made a payment for previously incurred Live Entertainment Taxes and provided an escrow account for potential additional Live Entertainment Taxes incurred during their period of occupancy, iii) the Tenant made a payment for certain missing equipment; and, iv) the Tenant transferred certain personal property and leasehold improvements to us in lieu of us enforcing the 10 year lease guaranty of $0.5 million. The Company conducted an extensive review of the assets that were delivered to the Tenant as well as the bill of sale provided in the settlement agreement. Based upon estimated fair market value, we recognized $1.5 million in personal property and leasehold improvements with a corresponding gain on lease termination derived from the settlement and have written off $0.9 million of our existing assets due to replacements by the Tenant during the quarter ended June 30, 2014. 10 General Litigation We are occasionally party to routine lawsuits arising from the normal operations of a hotel and casino. As with all ligation, no assurance can be provided as to the outcome of such matters. Other than the items discussed below under “Bankruptcy Litigation” and “Contingencies”, there are no other pending legal proceedings to which we are party to and that are material in relation to our condensed consolidated financial statements. Bankruptcy Litigation The Company was formed in June2009 for the purpose of owning and operating Tropicana Las Vegas Holdings,LLC and its subsidiaries (the “Predecessor”), including the operations of Tropicana Las Vegas Hotel and Casino,LLC (“Tropicana Las Vegas”) in connection with the reorganization of Tropicana Entertainment Holdings,LLC (“TEH”) and certain of its subsidiaries, under Chapter11 of Title 11 of the United States Code or Bankruptcy Code. On May5, 2008 (the “Petition Date”), TEH together with certain of its subsidiaries, including the Predecessor, filed voluntary petitions in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) for relief, seeking to reorganize their businesses under the provisions of the Bankruptcy Code (the “Chapter11 Cases”). As TEH and certain of its subsidiaries progressed towards an exit from the Chapter11 Cases, it was determined that given their capital structures and the claims arising thereunder, as well as the nature of the business operations, two separate plans were warranted. Accordingly, TEH proposed two separate plans of reorganization, one for the Predecessor (“the Bankruptcy Plan”) and one for TEH’s other gaming properties. The Bankruptcy Plan was confirmed by the Bankruptcy Court on May5, 2009 and became effective on July1, 2009 (the “Effective Date”). Pursuant to the Bankruptcy Plan, among other things, we assumed certain obligations and liabilities of the Predecessor. The following represents the current status of such obligations as well as remaining litigation matters. We agreed to pay $0.4 million in satisfaction of the Predecessor’s unsecured claims. To date, we have paid, or have been deemed by order of the Bankruptcy Court to have satisfied $0.3 million of those unsecured claims and have a remaining $0.1 million recorded as a liability in accounts payable. With regard to allowed priority and cure claims and non-professional fee administrative expenses, we have paid approximately $2.9 million. Other disputed administrative/priority claims (“Disputed Claims”) are discussed below . One set of Disputed Claims consists of claims for professional fees. The professionals employed at the expense of the bankruptcy estates of the Predecessor and other debtors filed applications for allowance of approximately $13.5million in professional fees and expenses against the Predecessor. We dispute and have objected to many of those applications in advance of hearings before the Bankruptcy Court, the first of which occurred on May11, 2011, and addressed issues of allocation of fees and expenses between the Predecessor and TEH. Following the May11, 2011 hearing, the Bankruptcy Court requested post-hearing submissions from the parties, which were filed on June30, 2011. Thereafter, on December 30, 2014, the Bankruptcy Court issued the Memorandum Regarding Fee Allocation Dispute and entered the Order Regarding Fee Allocation Dispute (the “Allocation Order”), which held that “Professional Fees [with one exception] should be allocated 75% to the OpCo Debtors [TEH] and 25% to the LandCo Debtors [Predecessor].” During a status conference held on February 3, 2015, the Bankruptcy Court directed the Company and TEH to attempt to resolve the Disputed Claims either informally or, if necessary, through a formal mediation process. On March 31, 2015, the Bankruptcy Court entered the Agreed Order Appointing Mediator, pursuant to which The Hon. Joseph J. Farnan, Jr. (Ret.) of Farnan LLP was appointed as a mediator to help the Company and TEH resolve the Disputed Claims. A second hearing on all other issues subject to the objections will occur, if necessary, when scheduled by the Bankruptcy Court. As described below, we believe that our potential liability in respect of such claimed professional fees and expenses should be limited to the current balance of a professional fee escrow account the Predecessor funded and accrued in the amount of $5.0 million pursuant to the Bankruptcy Plan. Approximately $3.8 million remains in that account, which is restricted to the sole purpose of satisfying liabilities related to professional services incurred as part of the Chapter 11 Cases. Notwithstanding the foregoing, management cannot predict the outcome of these Disputed Claims and no assurance can be provided regarding our liability in this regard. Another set of Disputed Claims were asserted by Wimar Tahoe Corporation and Columbia Sussex Corporation, which are companies related by common ownership to the Predecessor that provided management services to and incurred expenses through September 2008 that were charged to the Predecessor. Both companies seek allowance and payment by the Predecessor of administrative expense and/or priority claims in the Chapter 11 Cases in the aggregate amount of $0.8 million. Oral arguments on dispositive cross motions for summary judgment were conducted on September 27, 2011, and we are awaiting the Bankruptcy Court ruling. We currently have recorded a liability in the amount of $0.8 million in accounts payable for these claims. 11 Finally, TEH has asserted two additional Disputed Claims against the Predecessor in the Chapter 11 Cases. The first claim has been asserted as an administrative/priority claim in the amount of approximately $0.5 million and relates to management fees for services allegedly rendered by TEH in May and June 2009 and an unliquidated contingent claim relating to alleged workers’ compensation liabilities. We dispute the workers’ compensation liabilities claim in its entirety and a portion of the claimed management fees. Given our position, we have not recorded any liability associated with this Disputed Claim, which has yet to be adjudicated. In the second claim, TEH has asserted that the Predecessor should be responsible for payment of the entire amount of fees and expenses allocated to the Predecessor pursuant to the Allocation Order, which the Company calculates to be approximately $12.7 million, less approximately $2.3 million already paid on account of such fees and expenses and less the $3.8 million remaining in the professional fee escrow account. The Company, on the other hand, has taken the position that, pursuant to the Bankruptcy Plan, it is responsible only for the Predecessor’s appropriate allocation of professional fees and expenses that were unpaid at the time of confirmation of the Bankruptcy Plan, which would be an amount no more than the remaining balance of the professional fee escrow account. Given our position, we have not recorded any liability associated with this claim in excess of the remaining balance of the professional fee escrow account. Management cannot predict the outcome and no assurance can be given that the claims asserted will ultimately be disallowed or will not have a material adverse impact on the Company. Contingencies In the ordinary course of business, we enter into numerous agreements that contain standard guarantees and indemnities whereby we indemnify another party for breaches of representations and warranties. Many of these parties are also indemnified against any third party claim resulting from the transaction that is contemplated in the underlying agreement such as a lease agreement. While some of these guarantees extend only for the duration of the underlying agreement, many survive the expiration of the term of the agreement. There are no explicit limitations on the maximum potential amount of future payments that we could be required to make under some of these guarantees. We are unable to develop an estimate of the maximum potential amount of future payments to be made under these guarantees as the triggering events are not predictable. We maintain insurance coverage that mitigates some potential payments to be made. The Company and theCompany’s Third Party Administrator for medical benefits is party to a health plan related lawsuit associated with a former employee of the Company. Based on discussions with our legal counsel, management believes there is a reasonable possibility that the claim could have a negative result to the Company. However, the Company believes that any exposure related to this matter would be immaterial to the operations of the Company. Given the preliminary nature of the lawsuit, the Company believes the lawsuit meets the “reasonably possible” criteria and therefore has not accrued any expense related to this matter as of March 31, 2015. Environmental Matters Portions of Tropicana Las Vegas are known to contain asbestos as well as other environmental conditions, which may include the presence of mold. The environmental conditions may require remediation in isolated areas. The extent of such potential conditions cannot be determined definitively, and may result in additional expense in the event that additional or currently unknown conditions are detected. 12 8 . Stockholders’ Equity Changes in Stockholders’ Equity Changes in stockholders’ equity for the three months ended March 31, 2015 were as follows ($ in thousands): Balance, December 31, 2014 $ Share-based compensation 1 Net loss ) Accumulated other comprehensive income (loss) — Balance, March 31, 2015 $ Preferred Stock Dividends on the Company’s Preferred Stock are calculated at a rate of 12.5% per annum and are payable semi-annually in arrears, commencing in February 2010 for the Series 1 Preferred, August 2010 for the Series2 Preferred, August 2011 for the Series3 Preferred and February 2012 for the Series 4 Preferred. Dividends payable for each dividend period are computed on the basis of a 360-day year consisting of twelve 30-day months. Dividends on the Preferred Stock are cumulative. If for any reason our board of directors does not declare a dividend on the Preferred Stock for a particular dividend period, or if our board of directors declares less than a full dividend, we will remain obligated to pay the unpaid portion of the dividend for that period and the unpaid dividend will compound on each subsequent dividend date (meaning that dividends for future dividend periods will be calculated on any unpaid dividend amounts for prior dividend periods). There have been no cash dividends declared on our preferred stock since we issued each preferred stock series. We do not intend to pay cash dividends on our preferred stock for the foreseeable future. Our Amended and Restated Loan prohibits us from declaring dividends as long as there is outstanding debt. As of March 31, 2015, we had approximately $153.5 million in unrecorded dividend liability. 9 . Emp l oyee Benefit Plans Collective bargaining agreements A significant portion of our labor force is covered by collective bargaining agreements. Although unions have been active in Las Vegas, we believe that we have a good working relationship with our union employees. As of March 31, 2015, 907 of our 1,491 employees, or 61%, were covered by collective bargaining agreements. Multi - employer pension plan s We contribute to multi-employer defined benefit pension plans (collectively, “the Plans”) for certain of our union employees under the terms of the applicable bargaining agreements. Risks of participating in a multi-employer plan differs from single-employer plans for the following reasons: (1)assets contributed to a multi-employer plan by one employer may be used to provide benefits to employees of other participating employers; (2)if a participating employer stops contributing to the plan, the unfunded obligations of the plan may be borne by the remaining participating employers; and (3)if a participating employer stops participating, it may be required to pay those plans an amount based on the underfunded status of the plan, referred to as a withdrawal liability. The following table includes information on each of our multi-employer defined pension plans and the employer contributions made for the periods indicated. The contributions made by us were not individually significant to any of the respective Plans. 13 The following table includes information on each of our multi-employer defined pension plans and the employer contributions made for the periods indicated. Contributions for Three Months Ended March 31, Pension Plan Legal Name Plan No. Employer Identification No. Expiration Date Southern Nevada Culinary Workers and Bartenders Pension Plan Trust 88-6016617 5/31/18 $ $ Nevada Resort Association — I.A.T.S.E. Local 720 Pension Trust 51-0144767 12/31/18 Western Conference of Teamsters Pension Trust 91-0681009 3/31/18 Central Pension Fund of the International Union of Operating Engineers and Participating Employers 36-6052390 M-T-M Southwest Carpenters Joint Trust Fund 95-6042875 7/31/19 National Electrical Benefit Fund 88-6023284 2/28/17 International Painters and Allied Trades Industry Pension Fund 52-6073909 5/31/18 Total Contributions $ $ 1 0 . Subsequent Events Withdrawal from Collective Bargaining Unit Effective April 15, 2015, the International Union of Operating Engineers and Participating Employers disclaimed the Operating Engineers unit of approximately 20 employees working at the hotel. Although the bargaining agreement between the Company and the union expired on May 31, 2011, it continued operating on a month to month basis and the Company continued to make monthly contributions to their multi-employer defined benefit pension plan. Management is currently evaluating the potential effect of the withdrawal liability, if any,related to union benefits, but it does not anticipate a significant impact on the Company. Financing Insurance Payable On April 20, 2015, the Company entered into a financing agreement with AFCO Premium Credit LLC to finance the insurance premium related to property insurance coverage in the amount of $0.3 million. Effective May 1, 2015, this obligation will cover an eleven month period with an initial down payment and a finance charge of $4,035 or a 3.250% interest rate. Entry IntoMerger Agreement On April 28, 2015, theCompany entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Penn National Gaming, Inc., a Pennsylvania corporation (“Parent”), LV Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”) and Trilliant Gaming Nevada, Inc. (as stockholder representative), providing for the acquisition of the Company by Parent. In accordance with the Merger Agreement, Merger Sub will merge with and into the Company (the “Merger”), with the Company continuing as the surviving entity and a wholly-owned subsidiary of Parent. According to the conditions set forth in the Merger Agreement, each share of issued and outstanding (i) class A common stock, par value $0.01 per share (“Class A Common Stock”) and (ii) preferred stock, par value $0.01 per share (“Preferred Stock”), of the Company, other than shares held by the Company in treasury or held by any Company subsidiary, owned by Parent or Merger Sub or with respect to which appraisal rights under Delaware law are properly exercised and not withdrawn, will be converted into the right to receive a pro rata portion (for such purpose, calculated as if each share of Preferred Stock had been converted to Class A Common Stock in accordance with its terms immediately prior to the effective time of the Merger) of aggregate merger consideration equal to $360,000,000, adjusted upward or downward pursuant to the terms of the Merger Agreement for certain items, including the amounts of the Company’s cash, indebtedness and working capital as of the Closing of the Merger, all as set forth in the Merger Agreement. The transaction is currently expected to be completed by the end of 2015. 14 The Merger Agreement contains representations, warranties and covenants of the parties customary for a transaction of this type. Completion of the Merger is subject to customary closing conditions, including, among others, (i) approval of the majority of the voting power of the outstanding shares of Class A Common Stock and Preferred Stock, voting together as a single class, entitled to vote, and two-thirds all votes cast (which approval was obtained following the execution and delivery of the Merger Agreement as describedbelow), (ii) expiration or termination of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, (iii) obtaining certain approvals from gaming authorities with regulatory jurisdiction over the Company and Parent, (iv) at least twenty calendar days having elapsed since the mailing to the Company’s stockholders of the definitive information statement with respect to the adoption of the Merger Agreement, and (v) absence of a Company Material Adverse Effect (as defined in the Merger Agreement) occurring after the date of the Merger Agreement. The receipt of financing by Parent or Merger Sub is not a condition to any of the parties’ obligations under the Merger Agreement. The Merger Agreement contains certain termination rights for Parent and the Company. In connection with the termination of the Merger Agreement under specified circumstances, Parent will be required to pay the Company a termination fee of up to $25,000,000 as set forth in the Merger Agreement. Adoption ofMerger Agreement by Stockholders On April 28, 2015, following the execution and delivery of the Merger Agreement, stockholders of the Company holding, in the aggregate, shares of Class A Common Stock and shares of Preferred Stock, constituting approximately 83.4% of the voting power of the outstanding shares of the Class A Common Stock and Preferred Stock, together as a single class as of April 30, 2015, executed a written consent adopting the Merger Agreement and approving the transactions and agreements contemplated thereby. No further approval of the stockholders of the Company is required to approve and adopt the Merger Agreement and the transactions contemplated thereby. There can be no assurance that the Merger will be completed as contemplated. Furthermore, there are a number of risks and uncertainties to the Company’s business related to the pending Merger, including provisions in the Merger Agreement that place restrictions on the conduct of the Company’s business prior to the completion of the Merger. For additional information, please see Part II Item 1A Risk Factors. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion in conjunction with management’s discussion and analysis contained in our 2014 Annual Report on Form 10-K, as well as the condensed consolidated financial statements and the notes hereto included in this Quarterly Report on Form10-Q. This discussion contains certain “forward-looking statements,” including information relating to future events, future financial performance, strategies, expectations, competitive environment, regulation and availability of resources. Words such as “may,” “should,” “could,” “would,” “predicts,” “potential,” “continue,” “expects,” “anticipates,” “future,” “intends,” “plans,” “believes,” “estimates” and similar expressions, as well as statements in future tense, identify forward-looking statements. Forward-looking statements should not be read as a guarantee of future performance or results and will not necessarily be accurate indications of the times at, or by, which such performance or results will be achieved. Forward-looking statements speak only as of the date the statements are made. You should not put undue reliance on any forward-looking statements. Our actual results may differ materially from those discussed in these forward-looking statements because of the risks and uncertainties inherent in future events. Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, proxy statements and other Securities and Exchange Commission (“SEC”) filings, and any amendments to those reports and any other filings that we file with or furnish to the SEC under the Securities Exchange Act of 1934 are made available free of charge on our website as soon as reasonably practicable after they are electronically filed with, or furnished to, the SEC and are also available at the SEC’s internet site address at www.sec.gov or in the SEC’s Public Reference Room at treet, NE, Washington D.C., 20549. Overview and Recent Events Our primary business is the ownership and operation of Tropicana Las Vegas which offers casino gaming, hotel accommodations, dining, entertainment, retail shopping and other resort amenities. Tropicana Las Vegas is conveniently located on 35 acres at the corner of Tropicana Avenue and Las Vegas Boulevard on the Las Vegas Strip. Our property currently offers 1,467 remodeled hotel rooms and suites, a 50,000 square foot casino floor, three restaurants, two casual dining venues, two entertainment venues, beach club and special event venue, and up to 100,000 square feet of flexible convention and meeting space. We also offer a state of the art spa and fitness facility, race and sports book, and retail space, all leased to various third parties. Our financial results are dependent upon the number of patrons that we attract to our property and the amounts those guests spend per visit. Additionally, our operating results may be affected by, among other things, overall economic conditions impacting the disposable income of our guests, achieving and maintaining cost efficiencies, competition on the Las Vegas Strip, gaming tax increases and other regulatory changes, the commencement of new gaming operations, construction improvements at our facilities and general public sentiment regarding travel. We may experience significant fluctuations in our quarterly operating results due to seasonality, variations in gaming hold percentages and other factors. Consequently, our operating results for any quarter or year are not necessarily comparable and may not be indicative of future periods’ results. Current Economic Conditions. Las Vegas is the largest gaming market in the United States. During 2014, the economic environment in the gaming and hotel markets in Las Vegas continued to improve with increased visitation and hotel room demand. However, gaming revenues have not returned to the peak levels of 2007. During 2014, the average daily room rate increased 5.2% and visitation increased 3.7% to 41.1 million visitors compared to 2013. Las Vegas Strip gaming revenues decreased by 2.1% from $6.5 billion for the year ended December 31, 2013 to $6.4 billion for the year ended December 31, 2014. Las Vegas Strip gaming revenues without baccarat had a slight decrease of 0.7% from $4.91 billion for the year ended December 31, 2013 to $4.88 billion for the year ended December 31, 2014. During 2013, the average daily room rate increased 2.4%, visitation remained relatively flat at 39.7 million visitors, and Las Vegas Strip gaming revenues increased 4.8%, all as compared to the year ended December 31, 2012. Las Vegas Strip resorts experienced 2014 year-over-year increases of 2.2% and 7.8% in occupancy and revenue per available room, respectively. Volume and gaming statistics noted above are released by the Las Vegas Convention and Visitors Authority and the Nevada Gaming Control Board. 16 C ompetition. We face significant competition in the Las Vegas market, as well as from adjacent states. Such competition may intensify as new gaming operations open in our market or existing competitors expand their operations. Over the past several years, a number of competitors announced investments in new hotel/casino offerings, restaurants and clubs in Las Vegas. As these developments open, they may target the same customers as we do. We also compete for customers with other casino operators in other markets, including casinos located on Native American reservations, and other forms of gaming, such as lotteries and internet gaming. Many of our competitors are larger and have substantially greater name recognition and marketing and financial resources. We believe that increased legalized gaming in other areas, the development or expansion of Native American gaming, the expansion or additional developments in Las Vegas, and the legalization of internet gaming, could create additional competition for us and could adversely affect our operations. Seasonality. The Las Vegas hotel, resort and casino industry is seasonal in nature. A variety of factors contribute to the seasonality of the Las Vegas market, including the timing of major Las Vegas conventions, major holidays such as New Year’s and Chinese New Year and major sporting events, particularly the Super Bowl. These factors can drive additional business to the Las Vegas market. Visitor volumes typically are lower during off-peak times, such as mid-week or during traditional slower leisure periods between Thanksgiving and New Year’s. Property Updates – Expanding Meeting and Convention Facilities . In August 2014, the Company announced a March 2015 completion timeframe to expand the Tropicana Pavilion which increases our property-wide meeting and convention facilities to approximately 100,000 square feet. The new Tropicana Pavilion space was opened in April 2015 and offers 11 separate breakout rooms featuring new private restrooms. The new space is able to handle larger corporate meetings and events in an entirely self-contained remodeled space of 55,000 square feet. Key Financial Metrics Casino Revenue. Casino revenue is derived primarily from customers wagering on slot machines, table games and other gaming activities. Table games generally include blackjack or twenty one, craps, mini-baccarat, roulette and other specialty games. Other gaming activities include poker. Casino revenue is defined as the net win from gaming activities, computed as the difference between gaming wins and losses, not the total amounts wagered. “Table game drop” and “slot handle” are casino industry specific terms that are used to identify the amount wagered by customers at tables and slot machines, respectively. “Table game hold” and “slot hold” represent the percentage of the total amount wagered by customers that the casino has won. Hold is derived by dividing the amount won by the casino by the amount wagered by customers. Casino revenue is recognized at the end of each gaming day. Casino revenue varies from time to time due to table game hold, slot hold and the amount of gaming activity. Room Revenue. Room revenue is derived from hotel rooms and suites rented to guests. “Average daily rate” is an industry specific term used to define the average amount of revenue per room per rented room day. “Occupancy percentage” defines the total percentage of rooms occupied and is computed by dividing the number of rooms occupied by the total number of rooms available. “Revenue per available room” (“RevPAR”) is an industry specific term used to define the average amount of revenue per room per available room day and is computed by dividing total room revenue by total rooms available. Room revenue is recognized at the time the rooms are provided to guests. Hotel room revenue varies depending upon the occupancy level of the hotel and the rates that can be charged. Food and Beverage Revenue. Food and beverage revenue is derived from food and beverage sales in the food outlets of the hotel and casino, including restaurants, room service and banquets. Food and beverage revenue is recognized at the time the relevant food or beverage service is provided to guests. Operating Costs and Expenses. Operating costs and expenses include the direct costs associated with, among other things, operating the casino, hotel, food and beverage outlets and other casino and hotel operations (including retail amenities, concessions, entertainment offerings and certain other ancillary services conducted at the casino). These direct costs primarily relate to payroll, supplies, costs of goods sold and gaming taxes and licenses. Gaming taxes and license fees are based upon such factors as a percentage of the gross revenues or net gaming proceeds received and the number of gaming devices and table games operated. Gaming license fees and taxes may also vary with changes in applicable legislation. Operating costs and expenses also include the costs of marketing, advertising and promotions, general and administrative costs and the costs of maintenance and utilities in addition to depreciation and amortization expense. 17 Results of Operation s The Company’s operations are conducted entirely at Tropicana Las Vegas hotel-casino resort, which includes hotel, casino, food and beverage, entertainment, retail and other related operations. Given the integrated nature of these operations, the Company is considered to have one operating segment. The following table highlights our results of operations for the periods indicated ($ in thousands): Three Months Ended March 31, Percent 5 4 Change Net revenues $ $ 4 % Operating expenses 5 % Operating loss ) ) 16 % Interest expense, net ) ) 38 % Net loss $ ) $ ) 21 % The following table highlights our various sources of revenues and related expenses for the periods indicated ($ in thousands): Three Months Ended
